Citation Nr: 1223673	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-34 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for irritable bowel syndrome. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1987 to December 1991, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2011, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has a medically unexplained chronic multisymptom illness identified as irritable bowel syndrome, which has been present to a disabling degree for more than six months following the Veteran's service, which included service in the Persian Gulf War. 


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317(a)(2) (2011). 







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim of service connection is resolved in the Veteran's favor, VCAA compliance need not be addressed further. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 







Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  

In claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness, such as irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for at least a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).



Effective July 13, 2010, VA amended § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome were examples of medically unexplained chronic multisymptom illnesses.  The amendment is applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.





Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran served in Southwest Asia from October 1990 to April 1991. 

The record shows that the Veteran was first seen for complaints related to irritable bowel syndrome in October 1993 and irritable bowel syndrome was diagnosed in February 1994.  




Since the initial diagnosis, the Veteran has been treated for symptoms of abdominal cramping and diarrhea and on occasion inpatient or emergency room treatment for severe abdominal pain, including in 2004, 2006, 2007, 2008, and 2011.

In September 2006, a private physician stated that the Veteran had been diagnosed with irritable bowel syndrome and that the Veteran served in Desert Storm.  The physician stated that the Veteran's symptoms included intermittent gastrointestinal problems with pain and cramping and diarrhea. 

On VA examination in June 2008, it was noted that the Veteran was actively treated for irritable bowel syndrome, which was primarily manifested by occasional diarrhea.  

In his substantive appeal in November 2007, the Veteran stated that he usually self-treated his irritable bowel syndrome because he was not often able to take time off work to visit a doctor.  In a statement in July 2008, the Veteran stated that his irritable bowel syndrome continued to be a problem and was a constant source of embarrassment in addition to being painful.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran has been diagnosed with irritable bowel syndrome.  There is medical evidence of a diagnosis as early as 1993 and the 2008 VA examiner noted that the Veteran had irritable bowel syndrome, but found it was not due to his military service because it manifested after the presumptive period.  Since that time, irritable bowel syndrome has been added to the list of medically unexplained chronic multi-symptom illnesses for which there is a presumption of service connection for a Veteran with Persian Gulf service if manifested to a degree of 10 percent or more. 









As there is no specific Diagnostic Code for rating irritable bowel syndrome,  irritable bowel syndrome may be rated as analogous to irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, the criteria for a 10 percent rating are moderate symptoms, namely, frequent episodes of bowel disturbance with abdominal distress.

The evidence shows that the Veteran has complained of symptoms of abdominal distress, as well as diarrhea, bowel disturbance, on a consistent basis.  In addition, the Veteran has had continually prescribing medication for irritable bowel syndrome since 1993.  And although the Veteran has indicated self-treatment, he has sought emergent treatment for acute problems on average of once a year.  The only question to be decided is whether the symptoms more nearly approximate or equate to a level of disability consistent with a 10 percent rating.  

The Board finds that the Veteran has frequent episodes of bowel disturbance with abdominal distress to at least a moderate degree to be rated as 10 percent disabling under Diagnostic Code 7319.

Service connection for irritable bowel syndrome, a medically unexplained chronic multisymptom illness, is established on a presumptive basis for the Veteran, who is Persian Gulf Veteran, as irritable bowel syndrome was manifested to a degree of 10 percent or more before December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

(The Order follows on the next page.). 









ORDER

Service connection for irritable bowel syndrome is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


